ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-11 for the immediate temporary suspension from practice of MANUEL R. DIAZ of UNION CITY;
And respondent having been ordered to show cause why he should not be temporarily suspended from practice;
And respondent having informed the Court on the return date of the Order to Show Cause that he would immediately make available to the Office of Attorney Ethics the books and records that were the subject of the audit scheduled by the Office of Attorney Ethics;
And the Office of Attorney Ethics having subsequently reported to the Court the results of its inspection of said records and subpoenaed bank records and of its interview of respondent on October 11,1996;
And good cause appearing;
It is ORDERED that MANUEL R. DIAZ of UNION CITY is hereby temporarily suspended from the practice of law, effective immediately, and until further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MANUEL R. DIAZ pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that MANUEL R. DIAZ be restrained and enjoined from practicing law during the period of his suspension and *485that he comply with Rule 1:20-20 dealing with suspended attorneys.